Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment filed on July 17, 2020, in which claims 1-2, 4-5, 8-13, 16-17, 20, 23-25, and 29-30 were amended; claims 3, 6-7, 14-15, 18-19, 22, 26-28, and 31-33 were cancelled; claims 34-45 were added; and claim 21 remains original, is acknowledged.
In instant claim 16, there was an apparent typo in the amended claim set, wherein the independent claim that the dependent claim 16 referred to was missing. For the purpose of compact prosecution, it was assumed that claim 1 was the intended independent claim, and claim 16 was examined as depending on claim 1. Please insert the corrected claim reference in any amended claim set. 

Priority
The instant application is a 371 of PCT/CN2019/070303 filed on January 3, 2019,
which claims foreign priority to CN201810050759.9 filed on January 18, 2018. No certified English translation of the foreign application was provided.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 17, 2020 and April 8, 2022 are acknowledged and are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8, 10, 11, 13, 16-17, 20, 23-25, 29-30, and 34-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, which recites an antibody or antigen-binding fragment thereof which is capable of specifically binding to LAG-3, the claim is in the form of a functional limitation, meaning that every antibody encompassed by the claim must necessarily exhibit that function, which is defined as nanomolar binding to LAG-3 or better in the instant specification [0481]. Claim 1 recites two sequences, SEQ ID NO: 1 and 2, which specify amino acids corresponding to the VH and VL chains, from which aas are further specified for the 3 complementarity determining regions (CDRs) for each of the two chains. The instant specification provides support for LAG-3 binding for an antibody with the VH and VL chains specified in SEQ ID NO: 1 and 2, respectively (Table 4), but not for the many additional antibody structures that are encompassed by these two aspects of the as-recited instant claim: (1) the introduction of sequence variants; namely, the substitution, deletion, or addition of 1, 2, or 3 aas into one or more of all of the 6 CDRs, and (2) the inclusion of “and/or” rather than “and” in between sections (iii) and (b) in claim 1. 
Regarding aspect (1) of instant claim 1, it is well known in the art that antigen binding in antibodies is highly sensitive to CDR mutation. At the time of invention, for example, Rabia (2018, Biochemical Engineering Journal 137, 365-374) teaches that most antibodies identified during the initial discovery process are not suitable for therapeutic use and require additional optimization that increases the risk of producing antibodies with poor biophysical properties, and that optimizing antibody affinity can lead to defects in other properties such as antibody stability, specificity, and solubility (page 366, first full paragraph). The instant application discloses a murine antibody (#27) from which chimeric and humanized antibodies were derived and optimized (Tables 3 and 4). Alignment of VH and VL of these antibodies shows only 5 locations for CDR mutations from the starting murine antibody to optimized antibodies: in HCDR1 at position 36, in HCDR2 at positions 51, 59, and 60, and in LCDR2 at position 61. Given Rabia’s teachings and the instant application’s disclosure of such a narrow range of antibodies that were successful products of the optimization process, where there is no discernible sequence homology correlation between starting antibody and optimized antibodies, the claim must necessarily be limited to only these 5 sequence positions with the specific, disclosed aa mutations in the CDRs: in HCDR1, position 36, H to S; in HCDR2, position 51, C to Y or A; in HCDR2, position 59, D to Y; in HCDR2, position 60, S to Y; in LCDR2, position 61, D to E. The introduction of homology-based random sequence variants—namely, the substitution, deletion, or addition of 1, 2, or 3 aas into one or more of all of the 6 CDRs—lacks support in the prior art and in the instant disclosure. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 1 is rejected.
Regarding aspect (2) of instant claim 1, the use of “and/or” instead of “and” in between sections (iii) and (b) encompasses the VH-VL pairing of SEQ ID NO: 1 and 2 (from the “and”) as well as the following: an antibody with VH of SEQ ID NO: 1 paired with any random VL, an antibody with any random VH with VL of SEQ ID NO:2, an antibody with just VH SEQ ID NO: 1, and an antibody with just VL SEQ ID NO: 2 (from the “or”). It is well known in the art that VH and VL interact cooperatively to form an antigen binding site. At the time the invention was made, for example, Chiu (2019, Antibodies 8: 55, 1-80) teaches that each of the two domains contributes 3 complementarity-determining regions, with the six CDR loops oriented in proximity to each other as a result of the packing of the beta-sheets from both domains (illustrated in Figure 3). Chiu thus teaches that an antibody that binds an antigen has a specific VH-VL pairing with a specific set of 6 CDRs. The instant application discloses an antibody with the specific VH-VL pairing of SEQ ID NO: 1 and 2 and experimental support for better than nanomolar binding to LAG-3 (Table 4) for this specific VH-VL pairing, but it provides no experimental support for any of the “or” variants, nor does prior art teach that such variants would be functional. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 1 is rejected. 

Regarding claim 2, drawn to an antibody or antigen-binding fragment thereof which is capable of specifically binding to LAG-3, 7 VH and 7 VL sequences are specified, and the disclosure provides experimental support for nanomolar or better LAG-3 binding for 7 particularly paired sequences (VH of SEQ ID NO: 1 with VL of SEQ ID NO: 2, VH of SEQ ID NO: 16 with VL of SEQ ID NO: 17, VH of SEQ ID NO: 18 with VL of SEQ ID NO: 19, and so on) in 8 isolated antibodies (Table 4). Claim 2 further encompasses, by virtue of its “selected from” recitation, mix-and-match pairings of the VH and VL sequences (such as VH of SEQ ID NO: 1 with VL of SEQ ID NO: 17).
As described in the 112(a) rejection of instant claim 1 above, VH-VL pairings are cooperative and specifically paired. The instant application discloses an antibody with the specific VH-VL pairing of SEQ ID NO: 1 with 2, 16 with 17, and so on, and experimental support for better than nanomolar binding to LAG-3 (Table 4) for these specific VH-VL pairings, but it provides no experimental support for any of the “selected from” variants, nor does prior art teach that such variants would be functional. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 2 is rejected. 

Regarding claim 4, drawn to an antibody or antigen-binding fragment thereof which is capable of specifically binding to LAG-3, the instant disclosure provides experimental binding data for, as an example, the 3 recited VH CDRs and the 3 recited VL CDRs in (1a) and (1b), respectively, in the form of a single intact antibody having the specified SEQ ID NO: 3-5 and 6-8 (#27, Table 4). Instant claim 4 further encompasses variants having 1, 2, or 3 aa substitutions, deletions, or additions in the CDRs. It also further claims, by virtue of “and/or” language just preceding (1b), (2b), and (3b), a mixing and matching of CDRs. As described in the 112(a) rejection of instant claim 1 above, which addresses aspect (1) and aspect (2) therein, these two aspects of the claim 4 are supported neither by the prior art nor the instant disclosure for substantially the same reasons. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 4 is rejected. 

Regarding claim 8, drawn to an antibody or antigen-binding fragment thereof which is capable of specifically binding to LAG-3, the instant disclosure provides experimental binding data for, as an example, the recited VH and VL of SEQ ID NO: 1 and 2, respectively, in the form of a single intact antibody having the specified SEQ ID NO: 1 and 2 (Table 4). Claim 8 further encompasses many additional antibody structures by these two aspects of the as-recited instant claim: (1) the introduction of sequence variants; namely, the substitution, deletion, or addition of 1, 2, 3, 4, or 5 aas into one or more of all of the VHs or Vls, and (2) the inclusion of “and/or” rather than “and” in between sections (iii) and (b) in claim 8.
Regarding these two aspects of instant claim 8, the arguments in the 112(a) rejection of claim 1 are substantially the same. With respect to aspect (1) of instant claim 8, a sequence alignment of VH and VL reveals a handful of locations in the framework region where a singular, specific 1-aa substitution was tolerated: in VH, positions 1, 3, 10, 17, 25, 41, 44, 49, 68, 69, 71, 72, 76, 79, 80, 82, 84, 88, 89, 93, and 117, no locations where an addition was tolerated, and no locations where a subtraction was tolerated; and in VL, 5, 9, 15, 18, 19, 21, 22, 49, 51, 68, 69, 84, 85, 89, 106, and 112, no locations where an addition was tolerated, and no locations where a subtraction was tolerated. Given Rabia’s teachings and the instant application’s disclosure of such a narrow range of antibodies that were successful products of the optimization process, where there is no discernible sequence homology correlation between starting antibody and optimized antibodies, the claim must necessarily be limited to only the SEQ ID NOs as paired in Tables 3 and 4. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 8 is rejected.
With respect to aspect (2) of instant claim 8, the use of “and/or” instead of “and” in between sections (iii) and (b) encompasses the VH-VL pairing of SEQ ID NO: 1 and 2 (from the “and”) as well as the following: an antibody with VH of SEQ ID NO: 1 paired with any random VL, an antibody with any random VH with VL of SEQ ID NO:2, an antibody with just VH SEQ ID NO: 1, and an antibody with just VL SEQ ID NO: 2 (from the “or”). It is well known in the art that VH and VL interact cooperatively to form an antigen binding site. At the time the invention was made, for example, Chiu (2019, Antibodies 8: 55, 1-80) teaches that each of the two domains contributes 3 complementarity-determining regions, with the six CDR loops oriented in proximity to each other as a result of the packing of the beta-sheets from both domains (illustrated in Figure 3). Chiu thus teaches that an antibody that binds an antigen has a specific VH-VL pairing with a specific set of 6 CDRs. The instant application discloses an antibody with the specific VH-VL pairing of SEQ ID NO: 1 and 2 and experimental support for better than nanomolar binding to LAG-3 (Table 4) for this specific VH-VL pairing, but it provides no experimental support for any of the “or” variants, nor does prior art teach that such variants would be functional. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 8 is rejected. 

Regarding claim 10, drawn to an antibody or antigen-binding fragment thereof which is capable of specifically binding to LAG-3, it further encompasses all variants in which the CH sequences can vary by up to 20 substitutions, deletions, or additions, and the CL sequences can vary by up to 20 substitutions, deletions, or additions. The instant application, in paragraphs [0528] through [0530], discloses the incorporation of CH sequences (SEQ ID NO: 28, 29, 31, and 32) and a CL sequence (SEQ ID NO: 33) well known in the art into the instant invention to achieve preferable effector function in a medically oriented antibody. A sequence comparison of SEQ ID NO: 28, 29, 31, and 32, which correspond to the HC region in the disclosed antibodies, shows a handful of singular, specific 1-aa substitutions, as well as one insertion that achieve the preferred effector functions, all of which are from the prior art. The instant application discloses no variation in the VL region, which is fixed as SEQ ID NO: 33 and is well known in the art. 
The instant invention is directed toward a humanized antibody that minimizes immunogenic response to non-human antigens. The introduction of random mutations in the heavy-chain and light-chain constant regions must be done carefully so as not to produce antibodies with unwanted antigen responses. The instant application discloses no variations from prior art that lack unwanted immune responses, and in the absence of any such variants with experimental support, the recitation that the CH sequences can vary by up to 20 random substitutions, deletions, or additions, and the CL sequences can vary by up to 20 random substitutions, deletions, or additions has no support in the specification. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 10 is rejected. 

Regarding claim 11, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 11 is rejected.

Regarding claim 13, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 13 is rejected.

Regarding claim 16, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 16 is rejected.

Regarding claim 17, drawn to nucleic acid molecules that encode an antibody or antigen-binding fragment thereof which is capable of specifically binding to LAG-3, instant claim 17 further encompasses, as an example in part (c), variants that encode for VH having up to 15 aa substitutions, deletions, or additions, as well as a similar recitation for VL. The 112(a) rejection of claim 8 above covers the VH and VL for the peptide that the nucleic acid acids of instant claim 17 encode for, and substantially the same argument for aspect (1) of that rejection of claim 8 applies to claim 17 here. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 17 is rejected.

Regarding claim 20, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 20 is rejected.

Regarding claim 23, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 23 is rejected.

Regarding claim 24, its recitation does not narrow the scope from claim 1, to which it is dependent through claim 23, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 24 is rejected.

Regarding claim 25, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 25 is rejected.

Regarding claim 29, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 29 is rejected.

Regarding claim 30, its recitation does not narrow the scope from claim 1, to which it is dependent, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 30 is rejected.

Regarding claim 34, its recitation does not narrow the scope from claim 1 or claim 10, to which it is dependent, sufficiently to address those claims’ rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 34 is rejected.

Regarding claim 35, its recitation does not narrow the scope from claim 1 or claim 10, to which it is dependent, sufficiently to address those claims’ rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 35 is rejected.

Regarding claim 36, its recitation does not narrow the scope from claim 1, to which it is dependent through claim 23, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 36 is rejected.

Regarding claim 37, its recitation does not narrow the scope from claim 1, to which it is dependent through claims 24 and 23, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 37 is rejected.

Regarding claim 38, its recitation does not narrow the scope from claim 1, to which it is dependent through claim 25, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 38 is rejected.

Regarding claim 39, its recitation does not narrow the scope from claim 1, to which it is dependent through claim 29, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 39 is rejected.

Regarding claim 40, its recitation does not narrow the scope from claim 1, to which it is dependent through claims 39 and 29, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 37 is rejected.

Regarding claim 41, its recitation does not narrow the scope from claim 1, to which it is dependent through claim 30, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 41 is rejected.

Regarding claim 42, its recitation does not narrow the scope from claim 1, to which it is dependent through claims 41 and 30, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 42 is rejected.

Regarding claim 43, its recitation does not narrow the scope from claim 1, to which it is dependent through claim 30, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 43 is rejected.

Regarding claim 44, its recitation does not narrow the scope from claim 1, to which it is dependent through claim 30, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 44 is rejected.

Regarding claim 45, its recitation does not narrow the scope from claim 1, to which it is dependent through claims 44 and 30, sufficiently to address that claim’s rejection. The instant claim thus contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Accordingly, claim 45 is rejected.

Allowable Subject Matter
Claims 5, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Instant claims 5, 9 and 12 are drawn to an antibody or antigen-binding portion thereof that binds LAG-3 with nanomolar or better affinity. The VH and VL sequences specified in claim 9, the heavy and light chain sequences specified in claim 12, and the CDR sequences (as groupings of 6) that are a subset of these sequences as specified in claim 5 are free of the prior art. 
The closest prior art is WO 2017/085035 A1, which discloses SEQ: 47, a sequence having three CDRs for which 23 of the 24 aas are identical, with one conservative substitution, to those of hCDR1, hCDR2, and hCDR3 for SEQ ID NO: 6-8 and the longer disclosed sequences containing those CDR fragments: the VH and full heavy chain sequences. However, the closest prior art for the corresponding paired CDR triplet—lCDR1, lCDR2, and lCDR3 for SEQ ID NO: 3-5 and the longer sequences containing those CDR fragments, the VL and full light chain sequences—is US20090280128A1, which discloses SEQ ID NO: 39, which has 1 conservative substitution and 8 mismatches in comparison to the instant light chain CDR sequences. Given the cooperative nature of VH and VL, these examples of prior art are assessed as not reading on the instant claims. There is no suggestion nor teaching to modify SEQ: 47 of WO 2017/085035 A1 and SEQ ID NO: 39 of US20090280128A1 or portions thereof to arrive at the paired hCDR1, hCDR2, hCDR3 and lCDR1, lCDR2, lCDR3 of SEQ ID NO: 3-5 and 6-8, respectively, of the instant application.
The specific aa sequences of SEQ ID NO: 1-2, and 38-53 were used to construct 9 antibodies free of the prior art, which include humanized antibodies for which (1) binding affinity to LAG-3 was nanomolar or better, (2) disruption of LAG-3 binding to MHC II was found, (3) disruption of the binding of LAG-3 to MHC II on cancer cell surfaces was found, (4) enhancement of T cell response was found, and (5) inhibition of tumor growth was found. All of the instant SEQ ID NO: CDR pairs included multiple mutations from prior art, and the site and the choice of the amino acid for those mutations was not available in the prior art.
The cell line in claim 21 produces a murine antibody free of the art that can be used to produce the instant invention of claims 5, 9, and 12.
Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain the invention as specified in claims 5, 9, 12, and 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CRAIG POWELL whose telephone number is (571)272-8723. The examiner can normally be reached Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.P./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647